COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Humphreys
Argued at Richmond, Virginia


BRIAN HEATH BAREFORD
                                           MEMORANDUM OPINION * BY
v.   Record No. 0564-00-2                   JUDGE LARRY G. ELDER
                                                MARCH 27, 2001
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF ESSEX COUNTY
                 Horace A. Revercomb, III, Judge

           A. Fleet Dillard, III (Dillard & Katona, on
           brief), for appellant.

           Shelly R. James, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Brian Heath Bareford (appellant) appeals from his bench

trial convictions for ten felony counts of distributing

marijuana to a juvenile in violation of Code § 18.2-255 and six

misdemeanor counts of distributing marijuana in violation of

Code § 18.2-248.1.     On appeal, he contends the trial court

erroneously (1) convicted him of three of the counts of

misdemeanor distribution on insufficient evidence; and (2) held

an ex parte hearing and entered an order altering the sentence

appellant had already begun serving after the order had become

final.   We hold the evidence was insufficient to support the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
misdemeanor conviction for distribution to Jerry Sigman because

it failed to prove the distribution occurred in Essex County.

We also hold that the error, if any, resulting from the

allegedly improper ex parte proceedings was harmless and that

the court retained jurisdiction to alter the sentence pronounced

from the bench because no final order had yet been entered.

Therefore, we reverse and dismiss the misdemeanor conviction for

distribution to Jerry Sigman and affirm the other challenged

convictions.

                                   A.

                      SUFFICIENCY OF THE EVIDENCE

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987).      The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.     See id.   The credibility of a witness, the

weight accorded the testimony, and the inferences to be drawn

from proven facts are matters solely for the fact finder's

determination.     See Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).

     "[A] successful drug prosecution must establish both the

existence of a proscribed substance and an accused's unlawful

                                  - 2 -
activity with respect to it."    Hinton v. Commonwealth, 15 Va.

App. 64, 66, 421 S.E.2d 35, 37 (1992).

          The nature of the illegal substance
          transferred need not be proved by direct
          evidence but can be demonstrated by
          circumstantial evidence. The types of
          circumstantial evidence that may be
          considered include the following:
          "[E]vidence of the physical appearance of
          the substance involved in the transaction,
          evidence that the substance produced the
          expected effects when sampled by someone
          familiar with the illicit drug, evidence
          that the substance was used in the same
          manner as the illicit drug, testimony that a
          high price was paid in cash for the
          substance, evidence that the transactions
          involving the substance were carried on with
          secrecy or deviousness, and evidence that
          the substance was called by the name of the
          illegal narcotic by the defendant or others
          in his presence."

               Users and addicts, if they have gained
          a familiarity or experience with a drug, may
          identify it.

Hill v. Commonwealth, 8 Va. App. 60, 63, 379 S.E.2d 134, 136

(1989) (en banc) (quoting United States v. Dolan, 544 F.2d 1219,

1221 (4th Cir. 1976)) (other citations omitted).

     We assume without deciding that appellant properly

preserved for appeal his challenge to the sufficiency of the

circumstantial evidence to prove the substance at issue was

marijuana, and we hold the evidence was sufficient to support

his two misdemeanor convictions for distributing marijuana to

Joseph Hayes between September 1 and December 31, 1998 (case

numbers 3793 and 3794).


                                - 3 -
        Joseph Hayes testified he had smoked marijuana over one

hundred times and that when he did, "[he would] get high."    On

two occasions, he purchased marijuana from appellant, paying him

$50 the first time and $25 the second time.    The substance he

purchased from appellant also "[got him] high," and he was

"pretty sure" it was marijuana.    The only reasonable hypothesis

flowing from Hayes' testimony, viewed in the light most

favorable to the Commonwealth, was that the substance appellant

sold him was, in fact, marijuana.    That he did not give a

physical description of the substance was not dispositive, for

the evidence established his familiarity with marijuana and his

belief that the substance was, in fact, marijuana.

        Other evidence established that these sales occurred during

the time frame alleged in the indictments, from September 1 to

December 31, 1998.    Hayes testified that he purchased marijuana

from appellant twice during the fall of 1998.    He confirmed that

at least one of these purchases occurred after school started

but said the other one could have occurred in August 1998 before

school started.    However, other evidence established that this

second purchase also must have occurred on or after September 1,

1998.    Other witnesses who frequented Sean Peace's house

testified that appellant was not present at the Peace house,

where the transactions occurred, until October 1998 or at least

until after the school year began in September 1998.    Thus, the

evidence supported appellant's convictions for these offenses.

                                 - 4 -
     We also reject appellant's claim that the witnesses'

testimony was not worthy of belief because the witnesses had

been promised immunity and admitted to having hazy memories

about the challenged offenses.    The fact that the witnesses had

been promised immunity went to the weight to be given the

evidence, as did the testimony of the witnesses that their

memories were hazy.   The trial court had the opportunity to

observe the witnesses as they testified and to judge their

demeanor.   We cannot say its decision to accept their testimony

was error or that their testimony was insufficient to support

the convictions.

     Thus, we affirm appellant's two misdemeanor convictions for

distributing marijuana to Joe Hayes.

     We reach a different conclusion as to appellant's

misdemeanor conviction for distributing marijuana to Jerry

Sigman (case number 3779) because the evidence was insufficient

to establish that appellant distributed marijuana to Sigman in

Essex County between February 16 and April 14, 1999.   "Except as

otherwise provided by law, the prosecution of a criminal case

shall be had in the county or city in which the offense was

committed."   Code § 19.2-244.   The Commonwealth may prove venue

with either direct or circumstantial evidence.    Green v.

Commonwealth, 32 Va. App. 438, 447, 528 S.E.2d 187, 192 (2000).

In either case, the evidence must be sufficient to present a

"'strong presumption' that the offense was committed within the

                                 - 5 -
jurisdiction of the court."   Pollard v. Commonwealth, 220 Va.
723, 725, 261 S.E.2d 328, 330 (1980) (quoting Keesee v.

Commonwealth, 216 Va. 174, 175, 217 S.E.2d 808, 810 (1975)).

     Here, the evidence established that appellant supplied

marijuana to those present at Peace's house on some occasions

between February 16 and April 14, 1999.   However, when Sigman

smoked marijuana at Peace's house during that time, he usually

obtained the marijuana from "the table" and did not see who put

it there.   No other witnesses were able to provide an

affirmative link between appellant and the marijuana Sigman

smoked.   Because other witnesses admitted to providing marijuana

for use at Peace's house during that time, the evidence was

insufficient to establish that appellant distributed marijuana

to Sigman in Essex County during that time.   At best, the

evidence established that appellant distributed marijuana to

Sigman in Newport News, which was insufficient to support his

Essex County conviction for the charged offense.   See Code

§ 19.2-244.

     Therefore, we reverse and dismiss appellant's misdemeanor

conviction for distributing marijuana to Jerry Sigman.

                                B.

     EX PARTE HEARING AND ENTRY OF AMENDED SENTENCING ORDER

     Appellant contends the sentencing order entered following

the February 15, 2000 hearing is void because it was entered



                               - 6 -
more than twenty-one days after the December 21, 1999 sentencing

order.   We disagree.

     Under Rule 1:1, "[a]ll final judgments, orders, and

decrees, irrespective of terms of court, shall remain under the

control of the trial court and subject to be modified, vacated,

or suspended for twenty-one days after the date of entry, and no

longer."   In determining the date of entry of a final order, we

note "[a] court speaks only through its orders," Cunningham v.

Smith, 205 Va. 205, 208, 135 S.E.2d 770, 773 (1964), and "orders

speak as of the day they were entered," Vick v. Commonwealth,

201 Va. 474, 476, 111 S.E.2d 824, 826 (1960).    We "'presume that

the order, as the final pronouncement on the subject, rather

than a transcript that may be flawed by omissions, accurately

reflects what transpired.'"     Kern v. Commonwealth, 2 Va. App.
84, 88, 341 S.E.2d 397, 400 (1986) (citation omitted).       "In

order to toll the time limitation[] of Rule 1:1 . . . , the

trial judge must issue an order modifying, vacating or

suspending the sentence within twenty-one days of the entry of

sentence."     D'Alessandro v. Commonwealth, 15 Va. App. 163, 167,

423 S.E.2d 199, 201 (1992).

     On November 16, 1999, the trial court entered an order

indicating it had convicted appellant of eight felonies and

eight misdemeanors.     On December 21, 1999, it entered a

sentencing order for those eight felony and eight misdemeanor

convictions.    However, at the hearing held that same date, the

                                 - 7 -
parties and the court agreed that appellant had actually been

convicted of ten felonies and six misdemeanors.    Based on that

agreement, the court entered an amended conviction order which

accurately reflected appellant's ten felony and six misdemeanor

convictions, and the court indicated that a corrected sentencing

order would be prepared.

     We hold that entry of the amended conviction order, viewed

in conjunction with the original conviction order, made clear

the error in the December 21, 1999 sentencing order and served

to vacate the erroneous sentencing order.    Thus, the twenty-one

day limit of Rule 1:1 did not begin to run on December 21, 1999,

and the trial court retained authority over appellant's sentence

until twenty-one days after February 25, 2000, the date of entry

of the corrected sentencing order.     Accordingly, the trial court

had jurisdiction to alter the terms of appellant's sentence and

was not bound by its prior statement that it would refer him to

the detention center rather than for active incarceration.

     Further, we hold that the ex parte communications between

the trial judge and the Commonwealth's attorney on January 18,

2000 did not constitute reversible error because nothing of

significance occurred on that date and because appellant had a

full and fair opportunity to be heard on those same issues on a

subsequent date.   Thus, even assuming the alleged improper

communications had constitutional significance, any error was

"'harmless beyond a reasonable doubt.'"     See, e.g., Lavinder v.

                               - 8 -
Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910, 911 (1991)

(en banc) (quoting Chapman v. California, 386 U.S. 18, 24, 87
S. Ct. 824, 828, 17 L. Ed. 2d 705 (1967)); see id. (noting that

"non-constitutional error is harmless '[w]hen it plainly appears

from the record and the evidence given at the trial that the

parties have had a fair trial on the merits and substantial

justice has been reached'" (quoting Code § 8.01-678)).

     The only action the court took on January 18, 2000 was to

enter an order "vacat[ing] its oral ruling on December 21, 1999,

that defendant shall enter the detention center program," and it

entered that order sua sponte without the knowledge of the

Commonwealth's attorney.   However, because that ruling was oral

and had not been included in a written order entered by the

court, there was nothing for the trial court to vacate, and that

portion of the January 18, 2000 order had no legal effect.     See

Cunningham, 205 Va. at 208, 135 S.E.2d at 773 (noting that a

court speaks only through its orders); Frye v. Commonwealth, 231
Va. 370, 380, 345 S.E.2d 267, 275 (1986) (holding that ex parte

order did not prejudice defendant because its entry was not

required and it had no legal effect).   The only other thing

accomplished by the January 18, 2000 order was to schedule a

hearing for February 15, 2000 for consideration of appellant's

eligibility for incarceration at the detention center and entry

of a final sentencing order.   Appellant received timely notice

of this hearing.   Thereafter, he filed a written motion

                               - 9 -
outlining his position that the court was authorized to refer

him to the detention center and was not required to impose a

mandatory minimum sentence which included active incarceration.

He also had ample opportunity at the February 15, 2000 hearing

to argue this position and to offer expert testimony.

Therefore, we conclude that the error, if any, resulting from

the ex parte communication and entry of the ex parte order was

harmless beyond a reasonable doubt.

     For these reasons, we reverse and dismiss appellant's

misdemeanor conviction for distribution to Jerry Sigman and

affirm all other challenged convictions.

                                           Affirmed in part,
                                           reversed and
                                           dismissed in part.




                             - 10 -